Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 1 of 11 PageID #: 300



                               UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                   LAKE CHARLES DIVISION

   ING BANK N.V.,                               §              CIVIL ACTION NO. 16-cv-01003
                                                §
   v.                                           §                                  JUDGE CAIN
                                                §
   M/V CHARANA NAREE, IMO No.                   §                 MAGISTRATE JUDGE KAY
   9296303, her engines, tackle,                §
   equipment, furniture, appurtenances,         §                                  ADMIRALTY
   etc., in rem                                 §


                     STATEMENT OF UNCONTESTED MATERIAL FACTS IN
                  SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT
                 TO DISMISS IN REM CLAIMS OF MACOIL INTERNATIONAL S.A.

           In accordance with Fed. R. Civ. P. 56(c)(1) and Local Rule 56.1, plaintiff, ING Bank N.V.

  (“ING”), files this Statement of Uncontested Material Facts in support of its motion for summary

  judgment to dismiss the Verified Intervening Complaint of Macoil International S.A. (“Macoil”)

  against the CHARANA NAREE in rem, filed this date.

  A.       OW Denmark’s Bunker Supply Contract with Copenship to Deliver Bunkers to the
           CHARANA NAREE in Gibraltar.

           1.       Copenship requested OW Denmark to supply bunkers to the CHARANA NAREE.

  (GDPR Confidential Declaration of Manager of the Quality Service Department of OW Bunker &

  Trading A/S, Claus Erik Mortensen, hereafter “Mortensen decl.”, para. 17, a true and accurate

  copy of which is attached as Exhibit 1.)

           2.       On October 27, 2014, [redacted], a bunker trader employed by OW Denmark,

  issued and forwarded to [redacted] of Copenship, Sales Order Confirmation No. 188-14741, dated

  October 27, 2014, for the delivery to the CHARANA NAREE in Gibraltar of 100.00 metric tons

  of 380 – CST 1% at a price of $522.00 per metric ton and 200.00 metric tons of Fueloil 380 CST

  {N1742123 -}                                      1
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 2 of 11 PageID #: 301



  3.5% at a price of $509.00 per metric ton of bunkers, with an estimated delivery date of October

  28, 2014 (hereafter the “Original OW Denmark Confirmation”). (Mortensen decl., para. 17;

  GDPR Confidential Sales Order Confirmation No. 145-19627, dated Oct. 3, 2014, a true and

  accurate copy of which is attached as Mortensen Exh. A(1).)

           3.     Prior to the delivery of the fuel bunkers set forth in the Original OW Denmark

  Confirmation, Copenship requested OW Denmark to supply different volumes of 380 – CST 1.0%

  and Fueloil 380 CST 3.5% to the CHARANA NAREE in Gibraltar than those volumes set forth

  in the Original OW Denmark Confirmation. (Mortensen decl., para. 19.)

           4.     Accordingly, on October 29, 2014, upon Copenship’s change of the volumes of

  bunkers that OW Denmark was to supply to the CHARANA NAREE, Kamille Bollerup issued

  and forwarded to Sissi Quach of Copenship a revised Sales Order Confirmation No. 188 - 14741,

  dated October 29, 2014, for the delivery to the CHARANA NAREE in Gibraltar of 250.00 metric

  tons of 380 – CST 1% at a price of $522.00 per metric ton and 150.00 metric tons of Fueloil 380

  CST 3.5% at a price of $509.00 per metric ton of bunkers (hereafter “Revised OW Denmark

  Confirmation”). (Mortensen decl. para. 20; Revised OW Denmark Confirmation, a true and

  accurate copy of which is attached as Mortensen Exh. A(2).

           5.     Except for the date that each sales order confirmation was issued and the volumes

  of bunkers to be supplied to the CHARANA NAREE, the Original OW Denmark Confirmation

  and the Revised OW Denmark Confirmation were identical, including the type of bunkers, the

  price per metric ton of bunkers, as well as their terms, conditions and other provisions. (Mortensen

  decl., para. 22.)

           6.     Both the Original OW Denmark Confirmation and the Revised OW Denmark

  Confirmation contained the following provision:



  {N1742123 -}                                     2
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 3 of 11 PageID #: 302



           The sale and delivery of the marine fuels described above are subject to the OW
           Bunker Group’s Terms and Conditions of sale(s) for Marine Bunkers. The
           acceptance of the marine bunkers by the vessel named above shall be deemed to
           constitute acceptance of said general terms to you as ‘Buyer’ and to O.W.
           BUNKER MALTA LTD as ‘Seller’.

           The fixed terms and conditions are well known to you and remain in your
           possession. If this is not the case, the terms can be found under the web address:
           http://owbunker.com/wp-
           content/uploads/2013/12/OWB_ValidFrom_01092013.pdf

  (Mortensen decl., para. 23; Mortensen Exh. A(1), Original OW Denmark Confirmation, p. 2;

  Mortensen Exh. (A)(2), Revised OW Denmark Confirmation, p. 2.)

           7.     Article B.1 of OW Bunker Group’s Terms and Conditions of sale(s) for Marine

  Bunkers defines the term “Buyer” to mean the vessel supplied and, jointly and severally her master,

  owners, managers/operators, disponent owners, time charters, bareboat charterers, and charterers.

  (Exh. 1, Mortensen decl., para. 24; OW Bunker Group’s Terms and Conditions of sale(s) for

  Marine Bunkers, hereafter “OW’s Terms and Conditions”, a true and accurate copy of which is

  attached as Mortensen Exh. B, p. 2, art. B.1.)

           8.     Article I.3(iv) of OW’s Terms and Conditions provides as follows:

           Where [BULK FINLAND] fails to pay timely, [OW Malta] has the right to (without
           prejudice to its rights to receive default/delay compensation) take all appropriate
           steps to secure and enforce its claim[.]

  (Mortensen Exh. B, General Terms, p. 7, art. I.3).

           9.     Article I.9 of OW’s Terms and Conditions provides as follows:

           Where Bunkers are supplied to [BULK FINLAND], in addition to any other
           security, the Agreement is entered into and the Goods are supplied upon the faith
           and credit of [BULK FINLAND]. It is agreed and acknowledged that the sale of
           Bunkers to [BULK FINLAND] and/or their acceptance on [BULK FINLAND]
           create a maritime lien over [BULK FINLAND] for the price of the Bunkers (and
           all interest and costs payable in respect thereof; including but not limited to the
           reasonable attorney’s fees), such maritime lien afforded to [OW Malta] over the
           [BULK FINLAND]. In any event any applicable Law shall not prejudice the right
           of the maritime lien of [OW Malta] afforded hereunder or by any other applicable

  {N1742123 -}                                     3
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 4 of 11 PageID #: 303



           Law, be it of the place of delivery, the flag of the Vessel, or the place of jurisdiction
           and/or arrest of the Vessel, or otherwise howsoever.

  (Id., p. 8, art. I.9) (emphasis added).

           10.     Article P.5 of OW’s Terms and Conditions provides as follows:

           The General Maritime Law of the United States shall always apply with respect to
           the existence of a maritime lien, regardless of the country in which [OW Malta]
           takes legal action. [OW Malta] shall be entitled to assert its rights of lien or
           attachment or other rights, whether in law, in equity or otherwise, in any jurisdiction
           where the Vessel may be found.

  (Id., pp. 11 – 12, art. P.5) (emphasis added).

           11.     At no time did Copenship or the owners of the CHARANA NAREE appoint OW

  Denmark as their agent or other representative to procure bunkers for the vessel in Gibraltar. (Exh.

  1, Mortensen decl., para. 25.)

           12.     Instead, Copenship expressly contracted with OW Denmark to supply bunkers to

  the CHARANA NAREE in Gibraltar at the prices set forth in the Original OW Denmark

  Confirmation, as well as the unchanged prices set forth in the Revised OW Denmark Confirmation.

  (Id.)

           13.     At no time did Copenship or the owners of the CHARANA NAREE instruct or

  otherwise direct OW Denmark to use Macoil to physically supply the bunkers to the CHARANA

  NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 26.)

           14.     At no time did Copenship or the owners of the CHARANA NAREE select Macoil

  as the physical supplier of the bunkers to be supplied in Gibraltar. (Exh. 1, Mortensen decl., para.

  27.)

           15.     A detailed search and thorough review of OW Denmark’s files concerning the

  bunkers to be supplied to the CHARANA NAREE in Gibraltar have not discovered nor otherwise

  revealed any e-mails or other communications between OW Denmark and Copenship in which

  {N1742123 -}                                        4
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 5 of 11 PageID #: 304



  OW Denmark invited or requested Copenship to choose the physical supplier of bunkers for that

  vessel, whether based on the price, quantity or quality of the bunkers, their date of delivery, or the

  name of the physical supplier. (Exh. 1, Mortensen decl., para. 28.)

           16.   On October 29, 2014, Ms. Bollerup caused to be issued Invoice No. 188-14894 to

  “M/V CHARANA NAREE IMO: 9296303 and / or Owners / Charterers”, addressed to Copenship

  in the amount of $206,735.32, reflecting the October 29, 2014, supply of 249.988 metric tons of

  380 – CST 1% at a price of $510.80 per metric ton and 149.787 metric tons of Fueloil 380 – CST

  3.5% at a price of $498.50 per metric ton of bunkers to the CHARANA NAREE in Gibraltar

  (hereafter “OW Denmark Invoice”), a true and accurate copy of which is attached as Mortensen

  Exhibit G. (Exh. 1, Mortensen decl., para. 58; Mortensen Exh. G, OW Malta Invoice.)

           17.   The OW Denmark Invoice was due on or before November 28, 2014. (Exh. 1,

  Mortensen decl., para. 60; Mortensen Exh. G, OW Malta Invoice.)

           18.   As of this date, neither ING Bank nor OW Denmark has received any payment for

  the bunkers OW Denmark supplied and caused to be delivered to the CHARANA NAREE in

  Gibraltar, on October 29, 2014. (Exh. 1, Mortensen decl., para. 75.)

  B.       OW Denmark’s Bunker Supply Contract with OW Spain to Deliver Bunkers to the
           CHARANA NAREE in Gibraltar.

           19.   OW Denmark subsequently utilized the services of its intermediary, OW Spain, to

  supply bunkers to the CHARANA NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 29.)

           20.   The contract between OW Denmark and OW Spain is reflected, in part, by Purchase

  Order No. 188-14741, dated October 27, 2014, issued by [redacted] to [redacted], a bunker trader

  employed by OW Spain, for the delivery to the CHARANA NAREE in Gibraltar of 100.00 metric

  tons of 380 – CST 1% at a price of $510.80 per metric ton and 200.00 metric tons of Fueloil 380

  CST 3.5% at a price of $498.50 per metric ton of bunkers, with an estimated delivery date of

  {N1742123 -}                                      5
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 6 of 11 PageID #: 305



  October 28, 2014 (hereafter “Original OW Denmark Purchase Order”), a true and accurate copy

  of which is attached as Mortensen Exh. C(1). (Id.; Mortensen Exh. C(1), GDPR Confidential

  Original OW Denmark Purchase Order.)

           21.   Prior to the delivery of the bunkers set forth in the Original OW Denmark Purchase

  Order, OW Denmark changed the volumes of bunkers it had ordered from OW Spain as a result

  of Copenship’s request that OW Denmark supply different volumes of 380 – CST 1.0% and Fueloil

  380 CST 3.5% to the CHARANA NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 31.)

           22.   Accordingly, on October 29, 2014, upon Copenship’s change of volumes of

  bunkers for OW Denmark to supply to the CHARANA NAREE, Ms. Bollerup issued and

  forwarded to Tatiana Carretero of OW Spain a revised Purchase Order Confirmation No. 188-

  14741, dated October 29, 2014, for the delivery to the CHARANA NAREE in Gibraltar of 250.00

  metric tons of 380 – CST 1% at a price of $510.80 per metric ton and 150.00 metric tons of Fueloil

  380 CST 3.5% at a price of $498.50 per metric ton of bunkers (hereafter “Revised OW Denmark

  Purchase Order”), a true and accurate copy of which is attached as Mortensen Exh. C(2). (Exh. 1,

  Mortensen decl., para. 32; Mortensen Exh. C(2), Revised OW Denmark Purchase Order.)

           23.   Except for the date that each purchase order confirmation was issued and the

  volumes of bunkers to be supplied to the CHARANA NAREE, the Original OW Denmark

  Purchase Order and the Revised OW Denmark Purchase Order were identical, including the type

  of bunkers, the price per metric ton of bunkers, as well as their terms, conditions and other

  provisions. (Exh. 1, Mortensen decl., para. 34.)

           24.   At no time did Copenship, the owners of the CHARANA NAREE or OW Denmark

  appoint OW Spain as their agent or other representative to procure bunkers for the vessel in

  Gibraltar. (Exh. 1, Mortensen decl., para. 37.)



  {N1742123 -}                                       6
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 7 of 11 PageID #: 306



           25.   Instead, OW Denmark expressly contracted with OW Spain to supply bunkers to

  the CHARANA NAREE in Gibraltar at the prices set forth in the Original OW Denmark Purchase

  Order, as well as the unchanged prices set forth in the Revised OW Denmark Purchase Order, as

  confirmed by the OW Spain Sales Order. (Id.)

           26.   At no time did Copenship or the owners of the CHARANA NAREE instruct or

  otherwise direct OW Spain to use Macoil to physically supply the bunkers to the CHARANA

  NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 38.)

           27.   A detailed search and thorough review of OW Denmark’s files concerning the

  bunkers to be supplied to the CHARANA NAREE in Gibraltar have not discovered nor otherwise

  revealed any e-mails or other communications between OW Spain and Copenship in which OW

  Spain invited or requested Copenship to choose the physical supplier of bunkers for that vessel,

  whether based on the price, quantity or quality of the bunkers, their date of delivery, or the name

  of the physical supplier. (Exh. 1, Mortensen decl., para. 39.)

           28.   On October 29, 2014, [redacted] caused to be issued Invoice No. 99-S-19276,

  addressed to OW Denmark in the amount of $202,362.69, reflecting the October 29, 2014, supply

  of 249.988 metric tons of 380 – CST 1% at a price of $510.80 per metric ton and 149.787 metric

  tons of Fueloil 380 – CST 3.5% at a price of $498.50 per metric ton of bunkers to the CHARANA

  NAREE in Gibraltar (hereafter “OW Spain Invoice”), a true and accurate copy of which is attached

  as Mortensen Exhibit F. (Exh. 1, Mortensen decl., para. 55; GDPR Confidential Mortensen Exh.

  F, OW Spain Invoice.)

           29.   The OW Spain Invoice was due on or before November 3, 2014.                (Exh. 1,

  Mortensen decl., para. 57; Mortensen Exh. F, OW Spain Invoice.)




  {N1742123 -}                                     7
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 8 of 11 PageID #: 307



  C.       OW Spain’s Bunker Supply Contract with Macoil to Deliver Bunkers to the
           CHARANA NAREE in Gibraltar.

           30.    OW Spain utilized the services of Macoil to arrange for the physical delivery of

  bunkers on behalf of OW Denmark to the CHARANA NAREE in Gibraltar. (Exh. 1, Mortensen

  decl., para. 40.)

           31.    The contract between OW Spain and Macoil is reflected, in part, by Purchase Order

  Confirmation No. 99-18320 issued by Ms. Carretero to Mr. Stamatis Xochakis at Macoil in

  Athens, Greece for the delivery to the CHARANA NAREE in Gibraltar of 100.00 metric tons of

  380 – CST 1% at a price of $506.00 per metric ton and 200.00 metric tons of Fueloil 380 CST

  3.5% at a price of $494.00 per metric ton of bunkers (hereafter “Original OW Spain Purchase

  Order”), excluding the handwritten remarks, a true and accurate copy of which is attached as

  Mortensen Exhibit D(1). (Exh. 1, Mortensen decl., para. 40; Mortensen Exh. D, Original OW

  Spain Purchase Order.)

           32.    Prior to the delivery of the fuel bunkers set forth in the Original OW Spain Purchase

  Order, OW Spain changed the volumes it had ordered from Macoil as a result of OW Denmark’s

  request that OW Spain supply different volumes of 380 – CST 1.0% and Fueloil 380 CST 3.5% to

  the CHARANA NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 42.)

           33.    Accordingly, on October 29, 2014, Ms. Carretero issued and forwarded to Mr.

  Xochakis of Macoil a revised Purchase Order Confirmation No. 99-18320, dated October 29, 2014,

  for the delivery to the CHARANA NAREE in Gibraltar of 250.00 metric tons of 380 – CST 1%

  at a price of $506.00 per metric ton and 150.00 metric tons of Fueloil 380 CST 3.5% at a price of

  $494.00 per metric ton of bunkers (hereafter “Revised OW Spain Purchase Order”), excluding the

  handwritten remarks, a true and accurate copy of which is attached as Mortensen Exhibit D(2).

  (Exh. 1, Mortensen decl., para. 43; Mortensen Exh. D(2), Revised OW Spain Purchase Order.)

  {N1742123 -}                                      8
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 9 of 11 PageID #: 308



           34.   Except for the handwritten remarks, the date that each purchase order confirmation

  was issued and the volumes of bunkers to be supplied to the CHARANA NAREE, the Original

  OW Spain Purchase Order and the Revised OW Spain Purchase Order were identical, including

  the type of bunkers, the price per metric ton of bunkers, as well as their terms, conditions and other

  provisions. (Exh. 1, Mortensen decl., para. 45.)

           35.   A detailed search and review of the records of OW Denmark concerning the

  foregoing supply of marine fuel bunkers to the CHARANA NAREE in Gibraltar have not

  discovered nor otherwise revealed any sales order confirmation, written contracts or similar

  documents issued by Macoil to OW Spain or OW Denmark concerning the supply of bunkers to

  the CHARANA NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 46.)

           36.   As concerns the delivery of bunkers to the CHARANA NAREE in Gibraltar, OW

  Spain was a subcontractor of OW Denmark for the delivery of bunkers to that vessel. (Exh. 1,

  Mortensen decl., para. 47.)

           37.   Moreover, Macoil was a subcontractor of OW Spain and a sub-subcontractor of

  OW Denmark for the delivery of bunkers to the CHARANA NAREE. (Id.)

           38.   Macoil did not physically deliver the bunkers to the CHARANA NAREE in

  Gibraltar.

           39.   On October 29, 2014, Vemaoil Company Limited (hereafter “Vemaoil”) of

  Gibraltar issued a Bunker Delivery Receipt (“Vemaoil BDR”) for the bunkers Vemaoil physically

  delivered to the CHARANA NAREE in Gibraltar., a true and accurate copy of which is attached

  as Mortensen Exhibit E. (Exh. 1, Mortensen decl., para. 48; Mortensen Exh. E, Vemaoil BDR.)




  {N1742123 -}                                       9
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 10 of 11 PageID #: 309



           40.   The Vemaoil BDR reflects that the delivery of the bunkers to the CHARANA

  NAREE was for the account of Macoil. (Exh. 1, Mortensen decl., para. 50; Mortensen Exh. E,

  Vemaoil BDR.)

           41.   The Bunker Receipt does not contain any purchase price or other information

  indicating the purchase of bunkers by the BULK FINLAND, her master or chief engineer from

  Bomin. (Exh. 1, Mortensen decl., para. 49, Mortensen Exh. E, Bunker Receipt.)

           42.   Nowhere on the Vemaoil BDR is OW Denmark, OW Spain or Copenship

  mentioned. (Mortensen Exh. E, Vemaoil BDR.)

           43.   At no time did OW Denmark contract in any capacity with Vemaoil for the delivery

  of bunkers to the CHARANA NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 51.)

           44.   At no time did OW Spain contract in any capacity with Vemaoil for the delivery of

  bunkers to the CHARANA NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 53.)

           45.   At no time did OW Denmark authorize Vemaoil to act as OW Denmark’s agent for

  the delivery of bunkers to the CHARANA NAREE in Gibraltar (Exh. 1, Mortensen decl., para.

  52.)

           46.   At no time did OW Spain authorize Vemaoil to act as OW Denmark’s agent for the

  delivery of bunkers to the CHARANA NAREE in Gibraltar. (Exh. 1, Mortensen decl., para. 54.)

           47.   On October 30, 2014, the Macoil office in Monrovia, Liberia issued Invoice No.

  GBR-140888 addressed to OW Spain in the amount of $200,488.71 reflecting the October 29,

  2014, supply of 249.988 metric tons of 380 – CST 1% at a price of $506.00 per metric ton and

  149.787 metric tons of Fueloil 380 – CST 3.5% at a price of $494.00 per metric ton of marine

  bunkers to the CHARANA NAREE in Gibraltar (hereafter “Macoil Invoice”), a true and accurate




  {N1742123 -}                                  10
Case 2:16-cv-01003-JDC-KK Document 71-2 Filed 01/27/20 Page 11 of 11 PageID #: 310



  copy of which is attached as Mortensen Exhibit H. (Exh. 1, Mortensen decl., para. 61; Mortensen

  Exh. H, Macoil Invoice.)

           48.   The Macoil Invoice was issued after Vemaoil had finished physically delivering the

  foregoing fuel bunkers to the CHARANA NAREE.

                                                      Respectfully submitted,



   January 27, 2020                                   ____/s/ James D. Bercaw_____________
   Lafayette, Louisiana                               JAMES D. BERCAW (#20492)
                                                      ROBERT J. STEFANI (#19248)
                                                      LEN R. BRIGNAC (#18139)
                                                      KING & JURGENS, L.L.C.
                                                      201 St. Charles Avenue, Suite 4500
                                                      New Orleans, Louisiana
                                                      (504) 582-3800
                                                      (504) 582-1233 (fax)
                                                      jbercaw@kingjurgens.com
                                                      rstefani@kingjurgens.com
                                                      lbrignac@kingjurgens.com

                                                      Attorneys for ING Bank N.V.,
                                                      as Security Agent




  {N1742123 -}                                   11
